Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation that the electrically conductive, externally isolated yarns are “electrically” isolated  yarns or that the isolating textile yarns are “electrically” isolating textile yarns .
Claims 1-6, 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The scope of claim 1 is not clear, because it is not clear what is meant by “configured to be worn on human skin”.  How does a configured textile differ structurally from an unconfigured textile? 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al, U.S. Patent Application Publication No. 2003/0119391.
Swallow discloses a fabric comprising conductive yarns and insulating yarns.  The fabric comprises a first set of isolated conductive yarns, (see paragraph 0008), which are separated by a second set of insulating yarns, (see paragraph 0008).  The insulating yarns are electrically insulating.  The fabric further comprises non-isolated conductive yarns, because the fabric comprises an array of first and second conductive yarns which are adjacent to each other, (non-isolated) and separated by an intervening layer of insulating yarns, wherein the entire structure can be interwoven, wherein the isolated conductive yarns, the insulating yarns and the non-isolated conductive yarns can be interwoven into a woven textile.  See paragraphs 0006, 008.  In one embodiment, the fabric can include a plurality of spaced electrical conductors wherein at least some of the set are electrically connected together.  See paragraph 0010.  In one embodiments, a textile can comprise first and second electrically conductive fibers within the warp and weft fibers and insulating fibers within the warp and/or weft fibers acting to provide space between the fibers. See paragraph 0011.  The insulating and first and second conductive fibers can be included in a fabric wherein the insulating fibers provide a bridge for conductive fibers in the weft and warp to float over one or more conductive fibers in the warp or weft.  See paragraph 0012.  
With regard to the claims as amended 5/10/21, the conductive fibers can be separated from each other by having insulating fibers wrapped around the conductive fibers such as in core spun yarns.  See paragraph 0013.  The combination of conductive and insulating fibers can provide a conductive textile which is pressure sensitive within a single layer of fabric.  See paragraph 0013.  A single fabric layer can comprise a mixture of conductive cores which have nonconductive sheaths, and conductive and insulating yarns which are interwoven with floats 
With regard to the limitation that the textile fabric is “configured to be worn on human skin”, and the limitation “wherein said electrical grounding grid operates as a barrier to damp the parasitic capacitance of the portion of human skin on which the textile is worn such that a finger touch is detectable”, the fabric of Swallow is capable of being worn on human skin and would be expected to perform the function of operating as a barrier to damp the parasitic capacitance of the portion of human skin on which the textile is worn such that a finger touch is detectable, since Swallow teaches a fabric which is electrically conductive when subjected to pressure having substantially the same structure as the claimed structure.  
Since Swallow discloses structures of adjacent conductive yarns which are also isolated from other conductive yarns, for example from conductive yarns which cross them, as well as structures wherein at least some conductive yarns are in permanent contact with each other, Swallow is considered to teach both isolated and non-isolated conductive yarns, or in the alternative, it would have been obvious to have selected the particular configurations of the conductive yarns which provided the desired type and location of electrical connection desired in the final product.  

Claims 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al, U.S. Patent Application Publication No. 2003/0119391 in view of Lee, U.S. Patent Application Publication No. 2011/0073353 .
Swallow discloses a conductive fabric as set forth above.
Swallow differs from the claimed invention because it does not disclose the particular materials claimed for the conductive and non-conductive fibers and yarns.
However, Lee discloses that conductive yarns for use in conductive fabric can comprise stainless steel, carbon, or sputter silver, while non-conductive threads can comprises any known non-conductive material including polyester, PET, cotton, polyurethane or combinations thereof.  See paragraph 0025.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed known materials as taught by Lee to make the conductive and non-conductive fibers and yarns of Swallow, in view of their art recognized suitability for this intended purpose.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al, U.S. Patent Application Publication No. 2003/0119391 in view of Gerken et al, U.S. Patent Application Publication No. 2017/0126228.
Swallow discloses a fabric as set forth above.
Swallow differs from the claimed invention because while Swallow teaches a pressure sensitive, (i.e., swipe sensitive), conductive textile fabric, Swallow fails to teach the particularly claimed electronic structures and capabilities coupled to the fabric.
However, Gerken discloses a flexible sheet of polymer material which comprise functional surface-area regions including switches, sensor, and operating elements including connections to an electronic control and regulating device which detects changes in electrical properties of the sheet in the surface regions and converts those into actuating, switching or control signals.  See abstract.  The electronic control device can include systems including devices which measure send and receive pins.  See paragraph 0072.  Therefore, it would have been obvious to one of ordinary skill in the art to have coupled known types of available boards to the electrical surface fabric of Swallow in order to provide various functionality to the structure of Swallow.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al, U.S. Patent Application Publication No. 2003/0119391 in view of  Webb et al, U.S. Patent Application Publication No. 2012/0164405 .  Swallow differs from the claimed invention because it does not disclose forming a plurality of the woven fabrics and then cutting them to form multiple such fabrics.
However, Webb teaches that it was known to form a plurality of particular woven fabric articles by weaving a plurality of the articles together in a single woven fabric and then cutting at predetermined locations in order to form a plurality of structures.  See paragraph 0013.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have formed a plurality of the particular fabrics claimed as a single unit and then cut them at a predetermined location in order to form multiple such fabrics in view of the teaching of Webb that this was a known way of manufacturing woven fabrics having the same structure.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow as applied to claim 17 above, and further in view of Gerken et al, U.S. Patent Application Publication No. 2017/0126228.
Swallow discloses a fabric as set forth above.
Swallow differs from the claimed invention because while Swallow teaches a pressure sensitive, (i.e., swipe sensitive), conductive textile fabric, Swallow fails to teach the particularly claimed electronic structures and capabilities coupled to the fabric.
However, Gerken discloses a flexible sheet of polymer material which comprise functional surface-area regions including switches, sensor, and operating elements including connections to an electronic control and regulating device which detects changes in electrical properties of the sheet in the surface regions and converts those into actuating, switching or control signals.  See abstract.  The electronic control device can include systems including devices which measure, send and receive pins.  See paragraph 0072.  Therefore, it would have been obvious to one of ordinary skill in the art to have coupled known types of available boards to the electrical surface fabric of Swallow in order to provide various functionality to the structure of Swallow.  
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
Applicant argues that the specification provides support for electrically isolated yarns and the isolating textile yarns are electrically isolating at page 13, lines 5-6 of the specification, which recites that the conductive cores 25 of the electrically conductive , externally isolated yarns 22 of layer 120 are electrically isolated from each other.  However, while the cited portion 
Applicant argues that Swallow does not teach the newly added limitations that the textile fabric is “configured to be worn on human skin”, and “wherein said electrical grounding grid operates as a barrier to damp the parasitic capacitance of the portion of human skin on which the textile is worn such that a finger touch is detectable”.  However,  the fabric of Swallow is capable of being worn on human skin and would be expected to perform the function of operating as a barrier to damp the parasitic capacitance of the portion of human skin on which the textile is worn such that a finger touch is detectable, since Swallow teaches a fabric which is electrically conductive when subjected to pressure having substantially the same structure as the claimed structure.  While Applicant is correct that Swallow does not disclose these features explicitly, since Swallow is capable of being worn against human skin and would be expected to have the same properties as the claimed fabric, because like materials must have like properties.
With regard to claims 17-19, Applicant argues that the claim sare directed to a method of making a textile fabric wherein part of the interlacing textile yarns are interlacing conductive yarns that form an electrical grounding grid with the conductive yarns.  However, the structure of Swallow is the same as the claimed structure and therefore would necessarily function the same way to form a grounding grid.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789